Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 1 of 16 PageID #: 1




                                                                 ELECTRONICALLY
                                                                     FILED
                                                                   Oct 09 2018
                                                               U.S. DISTRICT COURT
                                                               Northern District of WV

                                         3:18-CV-162 (Groh)
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 2 of 16 PageID #: 2
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 3 of 16 PageID #: 3
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 4 of 16 PageID #: 4
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 5 of 16 PageID #: 5
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 6 of 16 PageID #: 6
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 7 of 16 PageID #: 7
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 8 of 16 PageID #: 8
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 9 of 16 PageID #: 9
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 10 of 16 PageID #: 10
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 11 of 16 PageID #: 11
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 12 of 16 PageID #: 12
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 13 of 16 PageID #: 13
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 14 of 16 PageID #: 14
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 15 of 16 PageID #: 15
Case 3:18-cv-00162-GMG Document 1 Filed 10/09/18 Page 16 of 16 PageID #: 16
